Citation Nr: 0718411	
Decision Date: 06/19/07    Archive Date: 06/29/07

DOCKET NO.  06-11 881	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent 
for bilateral hearing loss prior to February 28, 2007.

2.  Entitlement to an initial rating in excess of 50 percent 
for bilateral hearing loss beginning February 28, 2007. 

3.  Entitlement to a total disability rating based upon 
individual unemployability (TDIU).  


WITNESSES AT HEARING ON APPEAL

Appellant and son



ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel
INTRODUCTION

The appellant is a veteran who served on active duty from 
February 1943 to February 1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions in March 2005 and 
August 2005 by the Philadelphia, Pennsylvania, Regional 
Office (RO) and Insurance Center of the Department of 
Veterans Affairs (VA).  In June 2006, the veteran testified 
at a video conference hearing before the undersigned Veterans 
Law Judge.  A copy of the transcript of that hearing is of 
record.

By correspondence dated June 22, 2006, the Board notified the 
veteran that his motion to advance his case on the docket had 
been granted.  In July 2006, the Board remanded the case for 
additional development.  The record reveals that all 
requested development was completed and that the case is 
adequately developed for appellate review.


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issues on appeal was obtained.

2.  Prior to February 28, 2007, bilateral hearing loss was 
manifested by an exception pattern of hearing impairment of 
no more than with level VIII hearing acuity in the right ear 
and level IX hearing acuity in the left ear 

3.  Beginning February 28, 2007, the veteran's bilateral 
hearing loss is presently manifested by an exception pattern 
of hearing impairment with level X hearing acuity in the 
right ear and level IX hearing acuity in the left ear.

3.  The persuasive evidence of record does not demonstrate 
the veteran is unemployable as a result of his service-
connected disabilities.
CONCLUSIONS OF LAW

1.  Prior to February 28, 2007, the criteria for an initial 
rating in excess of 50 percent for bilateral hearing loss was 
not met.  38 U.S.C.A. §§ 1155, 5107(a) (West 2002); 38 C.F.R. 
§§ 3.321, 4.85, Diagnostic Code 6100 (2006).

2.  The criteria for an initial increased 70 percent rating, 
but no higher, for bilateral hearing loss have been met.  
38 U.S.C.A. §§ 1155, 5107(a) (West 2002); 38 C.F.R. §§ 3.321, 
4.85, Diagnostic Code 6100 (2006).

2.  The criteria for a total disability rating based on 
individual unemployability have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 3.340, 4.16 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (hereinafter "the Court") have 
been fulfilled by information provided to the veteran by 
correspondence dated in November 2004, January 2005, February 
2005, June 2005, and July 2006.  Those letters notified the 
veteran of VA's responsibilities in obtaining information to 
assist in completing his claims, identified the veteran's 
duties in obtaining information and evidence to substantiate 
his claims, and requested that he send in any evidence in his 
possession that would support his claims.  (See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)), Quartuccio v. Principi, 
16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 
103, 110 (2005), reversed on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006), Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 
537 (2006).

During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  An additional notice as 
to these matters was provided in May 2006.  The notice 
requirements pertinent to the issues on appeal have been met 
and all identified and authorized records relevant to these 
matters have been requested or obtained.  Further attempts to 
obtain additional evidence would be futile.  The Board finds 
the available medical evidence is sufficient for adequate 
determinations.  There has been substantial compliance with 
all pertinent VA law and regulations and to move forward with 
these claims would not cause any prejudice to the appellant.

Increased Rating Claim
Factual Background

The veteran's DD Form 214 indicates that the veteran's 
military occupational specialty was heavy machine gun 
crewman.  Service medical records show that upon discharge 
examination in February 1946 the veteran's hearing acuity on 
whispered voice testing was 15/15.  

On VA examination in February 2005 the veteran reported that 
he had served as a heavy machine gunner during World War II 
and that he had experienced problems with his hearing since 
service.  He denied any history of chronic otalgia or 
familial hearing loss.  He reported that from 1948 to 1977 he 
had been employed in an automotive maintenance shop where he 
readied new vehicles for delivery and that from 1977 to 1987 
he worked in office maintenance.  He denied having 
experienced any noise exposure at all in his office 
maintenance position.  An audiology examination revealed pure 
tone thresholds, in decibels, as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
80
80
95
100
89
LEFT
80
90
95
100
91

Speech audiometry revealed speech recognition ability of 84 
percent in the right ear and 76 percent in the left ear.  The 
diagnosis was severe to profound, mostly conductive to mixed 
hearing loss bilaterally.  

On VA audiological evaluation in February 2006, pure tone 
thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
70
70
75
70
71
LEFT
60
70
70
75
69

Speech audiometry revealed speech recognition ability of 84 
percent in the right ear and 76 percent in the left ear.  The 
examiner's diagnosis was bilaterally symmetrical audiometric 
configuration with a severe to profound sloping conductive to 
mixed hearing loss.  

In statements and hearing testimony the veteran asserted a 
higher rating was warranted and asserted that he was 
unemployable because of his hearing loss and tinnitus.  He 
and his son testified in June 2006 that he was experiencing 
increasing hearing problems.  The veteran stated he had 
recently been denied employment at a service station and at a 
supermarket because the workplace was too dangerous for him 
with his hearing impairment.

On VA audiological evaluation in February 2007, pure tone 
thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
85
85
100+
100+
100+
LEFT
85
100
100
100
97

Speech audiometry revealed speech recognition ability of 82 
percent in the right ear and 78 percent in the left ear.  It 
was noted that puretone audiometric test results were 
essentially unchanged from the February 2006 examination.  
The diagnosis was bilateral severe to profound sloping 
conductive to mixed hearing loss.  The examiner noted that 
the veteran's speech recognition under phones without visual 
cues was good despite the severity of his hearing loss.  It 
was noted that he was a moderately successful hearing aid 
user and performed well in ideal environments where 
amplification is utilized with visual cues and limited 
background noise.  The examiner noted that such work 
environments would be most beneficial to his employment 
prospects, but that in more challenging environments it was 
likely his hearing loss and age would be a detriment to his 
employment possibilities.  

In correspondence dated in April 2007 the veteran reiterated 
that he was unemployable as a result of his service-connected 
hearing loss and tinnitus.  He asserted, in essence, that he 
was not sufficiently qualified as a skilled, educated person 
for the type of jobs that existed in an ideal environment 
such as an office setting.  

Analysis

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155(West 2002); 38 C.F.R. § 4.1 (2006).

It is the responsibility of the rating specialist to 
interpret reports of examination in the light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2 
(2006).

Consideration of factors wholly outside the rating criteria 
constitutes error as a matter of law.  Massey v. Brown, 7 
Vet. App. 204, 207-08 (1994).  Evaluation of disabilities 
based upon manifestations not resulting from service-
connected disease or injury and the pyramiding of ratings for 
the same disability under various diagnoses is prohibited.  
38 C.F.R. § 4.14 (2006).

When there is a question as to which of two evaluations to 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating, otherwise the lower rating shall be 
assigned.  38 C.F.R. § 4.7 (2006).

At the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found-a practice known as "staged" ratings.  Fenderson v. 
West, 12 Vet. App. 119 (1999).   

VA regulations provide a table for ratings purposes (Table 
VI) to determine a Roman numeral designation (I through XI) 
for hearing impairment, established by a state-licensed 
audiologist including a controlled speech discrimination test 
(Maryland CNC), and based upon a combination of the percent 
of speech discrimination and the puretone threshold average 
which is the sum of the puretone thresholds at 1000, 2000, 
3000 and 4000 Hertz, divided by four.  See 38 C.F.R. § 4.85 
(2006).  Table VII is used to determine the percentage 
evaluation by combining the Roman numeral designations for 
hearing impairment of each ear.  Id.  

When the pure tone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIa, whichever results in the higher numeral.  
Each ear will be evaluated separately.  38 C.F.R. § 4.86(a) 
(2006).\

An examination for hearing impairment for VA purposes must be 
conducted by a state-licensed audiologist and must include a 
controlled speech discrimination test (Maryland CNC) and a 
puretone audiometry test.  VA audiometric examinations for 
rating purposes are to be conducted without the use of 
hearing aids.  38 C.F.R. § 4.85(a).  

The Court has held that the assignment of disability ratings 
for hearing impairment are to be derived by the mechanical 
application of the Rating Schedule to the numeric 
designations assigned after audiometry evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  

Table VI
Numeric designation of hearing impairment based on puretone 
threshold average and speech discrimination.

% of 
discri
m- 
inatio
n
Puretone Threshold Average

0-41
42-49
50-57
58-65
66-73
74-81
82-89
90-97
98+
92-100
I
I
I
II
II
II
III
III
IV 
84-90
II
II
II
III
III
III
IV
IV
IV 
76-82
III
III
IV
IV
IV
V
V
V
V 
68-74
IV
IV
V
V
VI
VI
VII
VII
VII 
60-66
V
V
VI
VI
VII
VII
VIII
VIII
VIII 
52-58
VI
VI
VII
VII
VIII
VIII
VIII
VIII
IX 
44-50
VII
VII
VIII
VIII
VIII
IX
IX
IX
X 
36-42
VIII
VIII
VIII
IX
IX
IX
X
X
X 
0-34
IX
X
XI
XI
XI
XI
XI
XI
XI 

Table VIA*
Numeric designation of hearing impairment based only on 
puretone threshold average
Puretone Threshold Average
0-41
42-
48
49-
55
56-
62
63-
69
70-
76
77-
83
84-
90
91-
97
98-
104
105+
I
II
III
IV
V
VI
VII
VIII
IX
X
XI
*This table is for use only as specified in §§4.85 and 4.86. 




Table VII
Percentage evaluation for hearing impairment
(Diagnostic Code 6100)

Poorer Ear
Better  
Ear











XI
100










X
90
80









IX
80
70
60








VIII
70
60
50
50







VII
60
60
50
40
40






VI
50
50
40
40
30
30





V
40
40
40
30
30
20
20




IV
30
30
30
20
20
20
10
10



III
20
20
20
20
20
10
10
10
0


II
10
10
10
10
10
10
10
0
0
0

I
10
10
0
0
0
0
0
0
0
0
0 

XI
X
IX
VIII
VII
VI
V
IV
III
II
I

In the exceptional case where the schedular evaluations are 
found to be inadequate, the Under Secretary for Benefits or 
the Director, Compensation and Pension Service, upon field 
station submission, is authorized to approve on the basis of 
the criteria set forth in this paragraph an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities. The governing norm in these 
exceptional cases is: A finding that the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  
38 C.F.R. § 3.321 (2006)


Based upon the evidence of record, the Board finds the 
veteran's hearing loss represents an exceptional pattern of 
hearing impairment as defined under the provisions of 
38 C.F.R. § 4.86(a).  Applying the February 2005 and 2006 VA 
audiology examination findings, Table VIA is more 
advantageous to the veteran with Roman Numeral designations 
of VIII for the right ear and IX for the left ear in February 
2005, equivalent to a 50 percent rating, and Roman Numeral 
designations of VI for the right ear and V for the left ear 
in February 2006, equivalent to a 20 percent rating.  
However, given the results of the February 2007 examination 
indicating a further decline in the veteran's hearing 
ability, the improvement shown by the results of the February 
2006 examination are considered to be an aberration.  
However, the findings do not suggest that a rating in excess 
of 50 percent is warranted based on the examinations of 
February 2005 and February 2006.  

Applying the February 2007 VA examination findings, Table VIA 
is more advantageous to the veteran with Roman Numeral 
designations of X for the right ear and IX for the left ear.  
The February 2007 VA examination findings were noted by the 
examiner as consistent with the other evidence of record.  
Therefore, an increased 70 percent disability rating, but no 
higher, is warranted under the provisions of 38 C.F.R. 
§ 4.85, Table VII, effective February 28, 2007, the date if 
the VA audiology examination showing increased disability.  

The Board also finds there is no evidence of any unusual or 
exceptional circumstances, such as marked interference with 
employment or frequent periods of hospitalization related to 
these service-connected disorders, that would take the 
veteran's case outside the norm so as to warrant an 
extraschedular rating (38 C.F.R. § 3.321).  Although the 
veteran believes he is unable to find employment because of 
his hearing disability, there is no probative evidence of any 
marked interference with employment.  The February 2007 VA 
examiner, in essence, stated the veteran was able to work in 
ideal environments.  It is significant to note that in his 
February 2005 VA examination the veteran reported he had a 
ten year history of employment in office maintenance which 
involved no noise exposure at all.  Therefore, referral by 
the RO to the Chief Benefits Director of VA's Compensation 
and Pension Service, under 38 C.F.R. § 3.321, is not 
warranted.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).

TDIU

VA law provides that a total rating for compensation may be 
assigned where the schedular rating is less than total when 
it is found that the disabled person is unable to secure or 
follow a substantially gainful occupation as a result of a 
single service-connected disability ratable at 60 percent or 
more or as a result of two or more disabilities, provided at 
least one disability is ratable at 40 percent or more, and 
there is sufficient additional service-connected disability 
to bring the combined rating to 70 percent or more.  It is 
provided further that the existence or degree of nonservice-
connected disabilities or previous unemployability status 
will be disregarded where the required percentages for the 
service-connected disability or disabilities are met and in 
the judgment of the rating agency such service-connected 
disabilities render the veteran unemployable.  Marginal 
employment shall not be considered substantially gainful 
employment.  For purposes of this section, marginal 
employment generally shall be deemed to exist when a 
veteran's earned annual income does not exceed the amount 
established by the U.S. Department of Commerce, Bureau of the 
Census, as the poverty threshold for one person.  Marginal 
employment may also be held to exist, on a facts found basis 
(includes but is not limited to employment in a protected 
environment such as a family business or sheltered workshop), 
when earned annual income exceeds the poverty threshold.  
Consideration shall be given in all claims to the nature of 
the employment and the reason for termination.  38 C.F.R. 
§ 4.16(a) (2006).  

It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  Therefore, in the case of 
veterans who are unemployable by reason of service-connected 
disabilities, but who fail to meet these schedular percentage 
standards, the case should be submitted to the Director, 
Compensation and Pension Service, for extra-schedular 
consideration.  38 C.F.R. § 4.16(b).  The veteran's service-
connected disabilities, employment history, educational and 
vocational attainment, and all other factors having a bearing 
on the issue must be addressed.  38 C.F.R. § 4.16(b).

Age may not be considered as a factor in evaluating service-
connected disability; and unemployability, in service-
connected claims, associated with advancing age or 
intercurrent disability, may not be used as a basis for a 
total disability rating.  38 C.F.R. § 4.19 (2006).

The Court has held that in determining whether the veteran is 
entitled to a total disability rating based upon individual 
unemployability neither his nonservice-connected disabilities 
nor his advancing age may be considered.  Van Hoose v. Brown, 
4 Vet. App. 361 (1993).  The sole fact that a claimant is 
unemployed or has difficulty obtaining employment is not 
enough.  A high rating in itself is a recognition that the 
impairment makes it difficult to obtain and keep employment.  
The question is whether the veteran is capable of performing 
the physical and mental acts required by employment, not 
whether the veteran can find employment.  Id.  

A total rating for compensation purposes based on 
unemployability will be granted when the evidence shows that 
the veteran, by reason of his service-connected disabilities, 
is precluded from obtaining or maintaining any gainful 
employment consistent with his education and occupational 
experience.  38 C.F.R. §§ 3.340, 3.341 (2006).  

Based upon the evidence of record, the Board finds the 
persuasive evidence does not demonstrate the veteran is 
unemployable as a result of his service-connected 
disabilities.  In addition to the increased 70 percent rating 
for bilateral hearing loss addressed above, service 
connection has been established for tinnitus (10 percent) and 
pilonidal cyst (0 percent).  His combined service-connected 
disability rating is 70 percent with consideration of the 
present increased rating determination.  See 38 C.F.R. § 4.25 
(2006).  The schedular rating criteria for TDIU consideration 
under 38 C.F.R. § 4.16(a) are met; however, the persuasive 
evidence shows his service-connected disabilities are not so 
disabling as to render him unemployable.  

The February 2007 VA examiner's opinion is persuasive that 
the veteran was able to work in ideal environments with his 
present hearing impairment and that his ability to obtain 
employment in more challenging environments is due to the 
combination of his service-connected disability and his age.  
VA regulation provide that advancing age may not be used as a 
basis for a total disability rating.  See 38 C.F.R. § 4.19.  
The veteran is shown to have had a ten year history of 
employment in office maintenance which involved no noise 
exposure and there is no probative evidence demonstrating he 
is no longer suitable for this employment.  Therefore, his 
claim for entitlement to TDIU must be denied.


ORDER

Entitlement to an initial rating in excess of 50 percent for 
bilateral hearing loss prior to February 28, 2007, is denied.

Effective February 28, 2007, entitlement to an initial 
increased 70 percent rating for bilateral hearing loss is 
granted, subject to the regulations governing the payment of 
monetary awards.

Entitlement to TDIU is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


